Case 1:18-cr-00457-JGK Document 122 Filed 06/09/21 Page 1of1
Case 1:18-cr-00457-JGK Document 120 Filed 06/09/21 Page 1 of1

 

 

 

 

 

 

 

 

 

Epstein & Weil LLC
ATTORNEYS AT LAW (212) 732-4888
225 Broadway, Ste. 1203 LLOYD EPSTEIN
New York, NY 10007 JUDITH H. WEIL
June 9, 2021
VIA ECF USDS SDNY
Dent 1 Pat cok Mow ihan United States Courth |DOCUMENT
aniel Patrick Moynihan United States Courthouse . '
500 Peart Street ELECT RONICALLY FILED
New York, NY 10007-1312 DOC #:_
DATE FILED: ¢ 27/ao21
Re: United States v. Marites Menor
1:18-CR-457-JGK
Request For Permission to File Under Seal
Dear Judge Koelltl:

This firm represents Marites Menor in the referenced matter. This Court granted
our motion to file our sentencing submission under seal at Dkt. 118. We mistakenly filed
the submission publicly at Dkt. 119. We spoke to the Clerk who sealed Dkt. 119. We

request that Dkt. 119 remain under seal.

Do not hesitate to contact me if you have any questions.

Sincerely,
Judith H. Weil
JW: pe
Enc, (0) APPLICATION GRANTED

SO ORDERED

Reb Mob O

e /o/ John G. Kool, US Du.
2)

 
